February 26, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
    MOHAMED ALOUI D/B/A FSD FLOORS & REMODELING, Appellant

NO. 14-14-00594-CV                          V.

                         LINDA HOSFORD, Appellee
                     ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on January 17, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Mohamed Aloui d/b/a FSD Floors & Remodeling.


      We further order this decision certified below for observance.